DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
Applicants’ argument with regard to open cavity is not persuasive since this is not provided in the original disclosure. Furthermore the reference teach that the cavity is open or one cannot provided fluid to change face clearance between sealing faces. This was also explained to applicants’ representative in an interview.

    PNG
    media_image1.png
    511
    666
    media_image1.png
    Greyscale

Furthermore the prior art teach as much an open cavity as claimed and disclosed in the original disclosure by applicant. Also to note, if the cavity is open to the faces as argued by applicants’ representative then how one skilled in the art deforms the face when pressure is not contained in the cavity.
Applicants’ argument with regard to Salant and Hay is not persuasive since one skilled in the art would be able to provide the combination as stated by the examiner (the seals are in the same field which is face seal and also are in the art of reducing leakage between faces).
Applicants’ argument that Heinrich teaches to cover the cavity is correct in one embodiment but in another embodiment the cavity is formed monolithically in figure 2. Furthermore as provided in the figure 6 above for applicants’ invention the cavity of Henrich is as open as applicants. The limitation open is not provided in the original disclosure. If the cavity was open to the face of 12 then ports or openings would be in 16 that are facing the face of 12.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “at least one open cavity wholly contained within the face element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation added “at least one open cavity wholly contained within the face element” is not provided in original disclosure. Furthermore an interview was conducted to understand this limitation but no agreement was reached.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, at least one open cavity wholly contained within the face element, unclear what applicant is claiming since the original disclosure does not have this.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9-14 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salant et al (US. 4,643,437) in view of Hay II et al (US. 4,575,100). It is further noted that all applicant is claiming is a pump and nothing more, one can have many different names for pumps.
Salant teaches a controllable mechanical seal for sealing a shaft rotatable relative to a housing of a device which manipulates a fluid, the seal comprising a first face element (24) having a first face surface, wherein the first face element is adapted to rotate with the shaft, a 
Salant discloses the invention as claimed above but fails to disclose at least one open cavity wholly contained within the one of the first face element or the second face element, the cavity capable of receiving hydraulic fluid, the at least one cavity is in fluid communication with at least one pressure control valve and optionally at least one hydraulic intensifier, the at least one cavity being in pressure communication with a source of pressure via the at least one pressure control valve or optionally via the at least one hydraulic intensifier and wherein a state of the at least one pressure control valve is adapted to change in response to controller output in order to decrease or increase the pressure of the hydraulic fluid in the at least one cavity, thereby deforming one of the first face surface or the second face surface to adjust the leakage rate (in short one would require hydraulic fluid and inherent hydraulic fluid must be supplied by some the first fluid supply passage, the diaphragm is displaced toward the third face). The at least one cavity wholly contained within the first face element is open (e.g. open to receive pressure, 119 and 121 provided opening to provide fluid to the cavity). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the changing means of Salant to be replaced by cavities on the face element that is receiving hydraulic fluid as taught by Hay, to provide movement of the surface of the face element (see column 1 of Hay) by a different means. Changing one means by another means to create a same function (change of surface of the face element) is considered predictable result of substitution or interchangeability. It is concluded that the combination would teach at least pump to convey fluid hydraulic fluid (applicant has not limited his hydraulic intensifier and the broadest reasonable interpretation of a pump is a hydraulic intensifier).
Regarding claims 3-5 and 15-16: Examiner takes official notice that seal rings or face elements are known to be made of carbon or ceramic or steel (see reference in class 277 and subclass 404-406). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have face elements to be formed of ceramic or carbon or steel and also have elastic modulus as claimed in claim 5, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

The at least one cavity wholly contained within the first face element is open (e.g. open to receive pressure, 119 and 121 provided opening to provide fluid to the cavity).
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al (US. 4714257) in view of Heinen (e.g. 4613141). It is further noted that all applicant is claiming is a pump and nothing more, one can have many different names for pumps.
Heinrich (figure 2) discloses a device having a controllable mechanical seal for sealing a shaft rotatable relative to a housing of a device which manipulates a fluid, the seal comprising: a first face element having a first face surface (e.g. figures), wherein the first face element is adapted to rotate with the shaft, a second face element having a second face surface, wherein the second face element is adapted to be supported within the housing (figures), wherein at least one of the first face element or the second face element are movable axially along an axis of the shaft (e.g. do to spring 11), wherein the first face surface and the second face surface define a gap between the surfaces, physical dimensions of the gap contributing to defining a leakage rate of the fluid through the gap (e.g. gap shown in figures); wherein at least one of the first face element or the second face element comprises at least one cavity (e.g. cavity 6 in either one of 4 and 5) wholly contained within the face element, the at least one cavity adapted to contain a hydraulic fluid (intended use, the cavity is capable of receiving fluid); wherein the at least one cavity is in fluid communication with at least one pressure control valve (e.g. inherent that some pressure control valve is used to provide pressure to 6) and optionally at least one hydraulic intensifier (e.g. applicant is claiming optionally but a pump has pumping devices to increase 
Heinrich discloses the invention as claimed above but fails to disclose the at least one cavity via the at least one pressure control valve. Heinen discloses to provide a valve in a system that provides fluid to a cavity in a mechanical controlled seal (e.g. 17). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the at least one cavity of Heinrich to have a valve in the fluid supply line as taught by Heinen, to provide control of supply from the hydraulic intensifier (e.g. the pump) to properly pressurize the face of the seal.

Regarding claim 4: 
Heinrich discloses the claimed invention except for steel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the hard metals be one of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It is furthermore noted that selecting steel would provide predictable result of longer life for seal instead of other metals.
Regarding claim 5:

Regarding claim 6: 
The at least one cavity comprises three cavities (e.g. figures of Heinrich shows this).
Regarding claim 7:
Heinrich further discloses the at least one cavity is in fluid communication with at least one pressure control valve and at least one hydraulic intensifier (e.g. inherent that a pump is need to provide hydraulic fluid), the at least one cavity being in pressure communication with a source of pressure via the at least one hydraulic intensifier.
Regarding claim 8-9: see rejection of claims above.
Regarding claim 10: 
Heinrich discloses a device which manipulates a fluid and comprising the controllable mechanical seal as stated above.

Regarding claim 11: 

Regarding claim 12:
Heinrich discloses wherein the source of pressure is a high-pressure side of the pump (see description of 8 and pressure fluid described in Heinrich).
Regarding claim 13:  Heinrich discloses the device comprises a reactor coolant pump (e.g. the device is and can be a pump) associated with a reactor coolant system of a nuclear reactor, wherein the reactor coolant pump optionally is a centrifugal pump (e.g. as provided in previous application that reactor must be claimed to provide structural limitation to reactor, this must be done in a Divisional application).
Regarding claim 14:
Heinrich discloses (e.g. a pump or system that supplies fluid to 8 which is inherently a pump) the source of pressure is at least one of the reactor coolant system, a high-pressure side of the reactor coolant pump, or pressure provided by another pump within the reactor coolant system (e.g. again one must claim a reactor or non is possible, this must be done in a divisional application).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The concept of having face in reactor pump is taught by US20160123310 or US20160290339 or US5549459 or US5333991 or US4961678. Please review the parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VISHAL A PATEL/Primary Examiner, Art Unit 3675